UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2299


TONY E. CHAMBERS,

                Plaintiff - Appellant,

          v.

STATE OF N.C.    DEPT.    OF   JUVENILE   JUSTICE   &   DELINQUENCY
PREVENTION,

                Defendant – Appellee,

          and

BEVERLY PERDUE, Governor; MACK SIMMONS; DONALD BURNS; SANDRA
VAMPER; KAY EVANS; ROGER REYNOLDS; LINDA WHEELER HAYES;
DAVID E. JONES, Deputy Secretary, NC Department of Juvenile
Justice & Delinquency Prevention,

                Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00315-CCE-LPA)


Submitted:   March 17, 2014                   Decided:    April 2, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Tony E. Chambers, Appellant Pro Se.       Gerald Kevin Robbins,
Special Deputy Attorney General, Vanessa N. Totten, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Tony E. Chambers appeals the district court’s order

granting    summary        judgment      to    the   Defendant     in   Chambers’

employment discrimination action.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                Chambers v. N.C. Dep’t of

Juvenile   Justice     &    Delinquency       Prevention,    No.   1:10-cv-00315-

CCE-LPA    (M.D.N.C.       Sept.   27,    2013).      We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          3